DETAILED ACTION
Claims 1-12 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 seems to include typographical errors. 
Specifically: 
line 6 before “information acquisition circuitry” is missing “an”.
line 10 before “capacity calculation circuitry” is missing “a”.
line 14 before “motor selection circuitry” is missing “a”.
line 16 before “amplifier selection circuitry” is missing “an”.
line 19 before “mechanical component selection circuitry” is missing “a”.




Claim 3 seems to include typographical errors. 
Specifically: 
line 2 before “selection operation accepting circuitry” is missing “a”.
line 6 before “capacity recalculation circuitry” is missing “a”.
line 10 before “motor reselection circuitry” is missing “a”.
line 13 before “amplifier reselection circuitry” is missing “an”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim 1-8 does not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claims 1 and 3 recite a “motor database to...”, an “amplifier database to...”, an “information acquisition circuitry to...”, a “mechanical component database to...”, a “capacity calculation circuitry to...”, a “motor selection circuitry to...”, an “amplifier selection circuitry to...”, a “mechanical component selection circuitry to...”, a “display”, a “selection operation accepting circuitry to...”, a “capacity recalculation circuitry to...”, a “motor reselection circuitry to...” and a “amplifier reselection circuitry to...” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claims 1 and 3 recite sufficiently definite structure because the structures (a “motor database to...”, an “amplifier database to...”, an “information acquisition circuitry to...”, a “mechanical component database to...”, a “capacity calculation circuitry to...”, a “motor selection circuitry to...”, an “amplifier selection circuitry to...”, a “mechanical component selection circuitry to...”, a “display”, a “selection operation accepting circuitry to...”, a “capacity recalculation circuitry to...”, a “motor reselection circuitry to...” and a “amplifier reselection circuitry to...”) are described in the specification (paragraphs 0021/0022/) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 2, and 4-8 does not invoke 35 U.S.C. 112(f) for the reason as claim 1 above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 11-12 are directed to non-statutory subject matter.  


Claim 12 is rejected for the same reason as claim 11 above.
Appropriate corrected is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al.

As to claim 1, Yamamoto teaches a selection device comprising: 
a motor database (Storage Unit 11) to store information about a motor (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...The specification data pieces stored in the storage unit 11 include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers...Table 2 indicates specification data pieces (the motor specification data) of a plurality of the motors applicable as the motor 52, however, other parameters may be included in the motor specification data. As indicated in Table 2, the motor specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the motors...” paragraphs 0012/0040/0041); 
an amplifier database (Storage Unit 11) to store information about an amplifier (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception Table 3 indicates specification data pieces (the amplifier specification data) of a plurality of the amplifiers applicable as the amplifier 51, however, other parameters may be included in the amplifier specification data. As indicated in Table 3, the amplifier specification data pieces stored in the storage unit 11 include information representing performance of each of a plurality of types of the amplifiers...” paragraphs 0012/0042); 
circuitry motor selection circuitry (Selection Unit 14) to select a motor on a basis of the capacity and the information held in the motor database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); 
amplifier selection circuitry (Selection Unit 14) to select an amplifier on a basis of information on the motor selected by the motor selection circuitry and the information held in the amplifier database (“...The motor system may include a motor and an amplifier configured to supply electricity to the motor, the specification data may include motor specification data representing performance of each of a plurality of the motors and amplifier specification data representing performance of each of a plurality of the amplifiers, and the selection unit may execute, as the selection processing executed when the start-up determination unit determines that start-up can be performed, processing in which a motor conforming to the machine condition received by the information reception unit is selected from among the plurality of the motors by collating the machine condition received by the information reception unit with the motor specification data, and an amplifier capable of driving the selected motor is selected from among the plurality of the amplifiers with reference to the amplifier specification data...In the selection processing by the selection unit 14, first, the machine conditions received by the information reception unit 12 and the motor specification data pieces stored in the storage unit 11 are collated with each other, and the motor conforming to the machine conditions is selected from among the plurality of types of the motors included in the motor specification data pieces. Next, the amplifier capable of driving the selected motor is selected from among the plurality of types of the amplifiers included in the amplifier specification data pieces. Accordingly, the motor system (i.e., the motor and the amplifier) conforming to the machine conditions received by the information reception unit 12 is selected from among a plurality of the motor systems. In the present embodiment, the selection processing by the selection unit 14 is executed when the start-up determination unit 13 determines that the start-up can be performed and not executed when the start-up determination unit 13 determines that the start-up cannot be performed...” paragraphs 0012/0043); and 
a display to display a selection result obtained by the motor selection circuitry, a selection result obtained by the amplifier selection circuitry (“...In step S103, the selection unit 14 collates the machine conditions received by the information reception unit 12 with the specification data pieces stored in the storage unit 11 and executes the selection processing for selecting the motor system conforming to the machine conditions from among the plurality of the motor systems...In step S104 subsequent to step S103, the information output unit 15 transmits information of the selection result by the selection unit 14 to the terminal(s) 3-1, 3-2, and/or 3-3 via the network 2. As described above, the terminals 3-1, 3-2, and 3-3 include the display units and can display the selection result received from the information output unit 15...” paragraphs 0049/0050).
Yamamoto is silent with reference to a mechanical component database to store information about a mechanical component, 
information acquisition circuitry to acquire machine specification information indicating a specification of a machine, operation pattern information indicating an operation pattern of the machine, and mechanical component specification information indicating a specification of a mechanical component, 
capacity calculation circuitry to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information, 

displaying a selection result obtained by the mechanical component selection circuitry.  
Komiya teaches to a mechanical component database to store information about a mechanical component (“...The step ST01 of obtaining a characteristics database or a mechanism condition characteristics database is a step of obtaining the characteristics database 21 including characteristics of motor controllers and the mechanism condition characteristics databases 22a and 22b of machine elements of a machine system operated with a motor controller, the machine elements being mechanism conditions. The characteristics database 21 or the mechanism condition characteristics databases 22 are obtained from a DVD-ROM or a CD-ROM. The characteristics database 21 and the mechanism condition characteristics databases 22 may be obtained by downloading from a website or an FTP server...” paragraph 0029), 
The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...” paragraph 00033), 
capacity calculation circuitry (Selection Calculation Unit 10) to calculate a capacity of a motor required for operating the machine on a basis of the machine specification information, the operation pattern information, and the mechanical component specification information (“...FIG. 6 is a graph illustrating a motor characteristic in the first embodiment. The characteristics database 21 includes motor characteristics such as that illustrated in FIG. 6. The selection calculation unit 10 estimates the velocity and the torque, which are generated under the conditions that have been input in the steps ST10 and ST20 as illustrated in FIG. 4 and FIGS. 5A to 5F, and selects a motor by referring to a motor characteristic such as that illustrated in FIG. 6. After selecting the motor, the selection calculation unit 10 selects a controller used in combination with the motor..FIGS. 7A to 7D are diagrams illustrating the results of evaluation/selection calculation in the first embodiment. FIGS. 7A, 7B, and 7C illustrate examples of selection candidates for a motor, and FIG. 7D illustrates the result of evaluating machine parts...It is necessary to select a motor in accordance with the conditions of use because the capacity of a motor varies depending on the effective torque, the running torque, the maximum number of revolutions, and the ratio of moment of inertia. When the conditions of use are changed, the remaining capacities of the selection candidates change as illustrated in FIGS. 7A, 7B, and 7C. The remaining capacities are represented by the bar graphs illustrated on the right side of the values...In each of FIGS. 7A and 7B, one of the motors does not have remaining capacity with respect to the ratio of moment of inertia, which indicates that this motor is incompatible. In FIG. 7C, besides the ratio of moment of inertia, the remaining capacities of both motors are insufficient with respect to the maximum number of revolutions. However, in view of the torque-speed curve illustrated in FIG. 6, these motors are compatible if the motors can be used above the rated number of revolutions where the rated torque decreases...The remaining capacities, which are represented by the bar graphs in FIGS. 7A to 7D, may be represented with characters or symbols. Even if a motor does not have a remaining capacity with respect to the ratio of moment of inertia, the motor may be used under another condition. Incompatible items may not be displayed...” paragraphs 0042-0046), 
mechanical component selection circuitry to select the mechanical component on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database (“...FIG. 4 is a diagram illustrating sample inputs to the mechanism condition input unit 13 in the first embodiment. FIG. 4 illustrates a motor model 101, a coupling model 151, a reduction gear model 152, a ball screw model 153, and the monitoring units 15 (15a, 15b, 15c). The mechanism condition input unit 13 simulates a real machine system operated by a motor controller. The machine system is constituted by a motor 1 (FIG. 8A) and machine elements including a coupling, a reduction gear, and a ball screw...The machine elements can be selected from the mechanism condition characteristics databases 22a and 22b...In the step ST40, whether a selection that is incompatible with the specifications of the machine elements has been made can be detected. Outputs from the monitoring units 15 are input to the evaluation unit 16, and whether the machine system is operable is evaluated by referring to the mechanism condition characteristics databases 22. If the monitoring unit 15b illustrated in FIG. 4 detects that the input to the ball screw model exceeds the allowable velocity, an alarm is raised. Thus, not only a motor controller can be selected, but also the machine elements can be reselected beforehand so as to form an operable machine system...In FIG. 9, an ordering apparatus 29 is illustrated. Mechanism condition characteristics databases 22 include a mechanism condition characteristics database 22a equipped in the apparatus for selecting a motor controller, a mechanism condition characteristics database 22b that is present in the environment of a supplier A, and a mechanism condition characteristics database 22c that is present in the environment of a supplier B. FIG. 10 is a configuration diagram of the apparatus for selecting a motor controller and an ordering apparatus according to the second embodiment...” paragraphs 0032/0033/0040/0059), and
displaying (using Output Unit) a selection result obtained by the mechanical component selection circuitry (“...The monitoring unit 15a monitors an output from the motor model 101 or an input to the coupling model 151. The monitoring unit 15b monitors an output from the reduction gear model 152 or an input to the ball screw model 153, and the monitoring unit 15c monitors an output from the ball screw model 153. The monitoring unit 15b monitors a physical quantity related to rotational motion, and the monitoring unit 15c monitors a physical quantity related to translational motion. In the step ST30, these monitoring units 15 refer to the input in the step ST20 and a value determined from the configuration obtained in the step ST10...” paragraph 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto with the teaching of Komiya because the teaching of Komiya would improve the system of Yamamoto by providing a technique of setting operational pattern of one or more machine elements

As to claims 9 and 11, see the rejection of claim 1 above, expect for a non-transitory computer-readable recording medium.
Yamamoto teaches a non-transitory computer-readable recording medium (“...The storage unit 11 stores a start-up condition of the selection apparatus 1 and specification data representing performance of each of a plurality of the motor systems. The storage unit 11 includes an area 11A for storing the start-up condition and an area 11B for storing the specification data. The storage unit 11 is constituted of an electrically erasable and recordable nonvolatile memory such as an Electrically Erasable and Programmable Read Only Memory (EEPROM) (registered trademark) or a random access memory capable of reading and writing at high speed such as a dynamic random access memory (DRAM) and a static random access memory (SRAM). In the illustrated example, the storage unit 11 is built in the selection apparatus 1, however, instead of this, the storage unit 11 may be built in an external apparatus (for example, a server) communicably connected via the network 2. The specification data is described in detail below...” paragraph 0028).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0212518 A1 to Umeda et al.


Umeda teaches wherein the display displays the selection results in a list format (“...According to one aspect of the present invention, an equipment selection device is applied. The equipment selection device performs selection of peripheral equipment including servo motors and motor control devices in a multi-axis drive system in which multiple driven mechanisms operate in conjunction with each other based on driving forces of the servo motors. The equipment selection device includes a first display part, a second display part and a third display part. The first display part performs display to prompt selection of one speed pattern, for each operation axis, from multiple speed patterns that are prepared in advance. The second display part performs display to prompt selection of one of the driven mechanisms, for each operation axis, from the driven mechanisms that are prepared in advance. The third display part performs display to extract, for each operation axis, in response to the selection result of the driven mechanism corresponding to the display of the second display part, from multiple servo motors and multiple motor control devices that are prepared in advance, at least one servo motor and at least one motor control device that match variation of a load mass borne by the one selected driven mechanism when the one driven mechanism operates in conjunction with other driven mechanisms and match the selection result of the speed pattern related to the one driven mechanism, to display names of the at least one servo motor and at least one motor control device in a list, and to prompt selection from the displayed list...” paragraphs 0115/0116/0118/0119/0121/0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto and Komiya with the teaching of Umeda because the teaching of Umeda would improve the system of Yamamoto and Maeda by providing a technique of displaying information in a list form to allow for user selection.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0300036 A1 to Maeda et al.


Maeda teaches wherein the information about the mechanical component (Numerical Controller 14) held in the mechanical component database (Machine Configuration File 46) includes information on a mechanical component manufacturer (Model), and the mechanical component selection circuitry (Model Selecting Unit 86) selects a mechanical component corresponding to a manufacturer specified by a user on a basis of the mechanical component specification information, the information about the motor selected by the motor selection circuitry, and the information held in the mechanical component database (“...The model selecting unit 86 allows the operator to select a numerical controller 14 in which the machine configuration file 46 is actually used, or stated otherwise, in which the parameters 56 are set. For example, the model selecting unit 86 causes the display unit to display a selection screen, which allows the operator to select a model via the operating unit. Moreover, the model selecting unit 86 may also be configured to automatically select the model of the numerical controller 14 from model information included within the machine configuration file 46...When a model of the numerical controller 14 is selected, corresponding to that model, the parameter generating unit 42 generates the parameters 56 from the machine configuration file 46. The parameter generating unit 42 includes conversion tables 42a for each of the models in a data area of the memory for use by the parameter generating unit 42, and reads out one of such conversion tables 42a based on the selected model. In addition, with reference to the read out conversion table 42a, the parameter generating unit 42 generates the parameters 56 from the machine configuration file 46...” paragraphs 0098/0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto and Komiya with the teaching of Maeda because the teaching 

As to claim 7, Yamamoto as modified by Komiya teaches the selection device according to claim 6, however it is silent with reference to wherein a process of adding the mechanical component specification information to the mechanical component database, a process of deleting the mechanical component specification information from the mechanical component database, and a process of editing the mechanical component specification information held in the mechanical component database are performed for each mechanical component manufacturer.  
Maeda teaches wherein a process of adding the mechanical component specification information to the mechanical component database, a process of deleting the mechanical component specification information from the mechanical component database, and a process of editing the mechanical component specification information held in the mechanical component database are performed for each mechanical component manufacturer (“...In this instance, the file construction unit may include a file editing unit configured to edit or check the machine configuration file that was acquired or generated....In this manner, by providing the file editing unit, the file construction unit can easily allow the contents of the acquired or generated machine configuration file to be changed or corrected by the operator...Further, the parameter setting device may further include a model selecting unit configured to select a different model of the numerical controller, and the parameter generating unit may include a conversion table for each model selected by the model selecting unit, and may generate the parameters from the machine configuration file on the basis of the conversion table of the selected model... Further, the file editing unit 64, which is provided on a downstream side from the provisional file generating unit 62, is a functional unit that enables the operator to edit the generated provisional machine configuration file, and includes an editing operation unit 80 and a file checking unit 82. The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not. The file editing unit 64 need not necessarily be provided. For example, editing of the machine configuration file 46 may be carried out on the side of the numerical controller 14... By editing the provisional machine configuration file by the above-described file editing unit 64, or alternatively, by using the provisional machine configuration file without modification, in the case that editing is not necessary, the file construction unit 40 generates the machine configuration file 46 shown in FIG. 3A...The machine configuration file reading unit 90 reads in the machine configuration file 46 provided by the external memory or the network connection, and stores the machine configuration file 46 as a provisional machine configuration file in a data area of the memory for use by the machine configuration file reading unit 90. The file editing unit 92, similar to the file editing unit 64 of the parameter setting device 10, includes an editing operation unit 80 and a file checking unit 82, and edits and checks the provisional machine configuration file on the side of the numerical controller 14. The file updating unit 94 updates the stored machine configuration file 46 with the machine configuration file 46 that was edited by the file editing unit 92. It should be noted that the numerical controller 14 need not necessarily be equipped with the file editing unit 92 and the file updating unit 94...” paragraphs 0027-0029/0092/0093/0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto and Komiya with the teaching of Maeda because the teaching of Maeda would improve the system of Yamamoto and Maeda by providing allowing an operator to edit a configuration file. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0141581 A1 to Yamamoto et al. in view of U.S. Pub. No. 2010/0022897 A1 to Komiyi et al. and further in view of U.S. Pub. No. 2017/0300036 A1 to Maeda et al. as applied to claim 6 above, and further in view of U.S. Pub. No. 2003/0033376 A1 to Brownhill et al.

As to claim 8, Yamamoto as modified by Maeda teaches the selection device according to claim 6, wherein the mechanical component database 
Brownhill teaches wherein the mechanical component database includes a plurality of databases connected via a network (ACM-Manufacturer Network Server 110), and the plurality of databases store the mechanical component specification information of different manufacturers (“...The system memory 120 generally comprises one or more storage devices (not shown) including, but not limited to, a hard drive, RAM, ROM, and a tape drive, or any combination thereof. Preferably, the system memory 120 stores ACM CPU 118's operating system software, the ACM's automation control program(s) and data, and a configuration file (not shown). Alternatively, the configuration file may be stored in a memory (not shown) of the service-portal ACM 102. The configuration file refers to a file describing the location, type, mapping, and option selections for all modules in the service-portal ACM 104. Preferably, the configuration file is downloaded from the ACM-manufacturer network server 110 to the service-portal ACM 104 via the gateway 106 and the connection 112. Alternatively, the configuration file may be stored in the system memory 120 via a direct serial connection to the ACM from a general purpose computer (not shown but well-known in the art) or stored at the time the conventional ACM 116 is manufactured.... In a preferred embodiment, the service-portal data stored in the service-portal database 124 is customer-specific data frequently requested by the user 114 and most relevant to the ACM and its configuration file. Since the network server 126 can independently communicate with the ACM-manufacturer network server 110 as mentioned above, customer-specific service portal data may be transmitted from the ACM-manufacturer network server 110 to the service portal 102, based on the information contained in the configuration file. Alternatively, the user 114 may initiate such transmission through the user interface of the general-purpose computer 108. In any case, the service-portal database 124 contains links to such data normally available from the ACM-manufacturer network server 110. Since the server-portal database 124 contains the requested data itself and/or a link to such data, the user 114 may efficiently retrieve any server-portal data...” paragraph 0017/0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yamamoto, Komiya and Maeda with the teaching of Brownhill because the .

Allowable Subject Matter
Claims 3-5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE:
     The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, (the applied prior arts), taken alone or in combination do not specifically disclose or suggest the claimed recitations (claims 3-5, 10 and 12), when taken in the context of claims as a whole.  
The dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2013/0317633 A1 to Matsumura et al. and directed to servo selection system.
U.S. Pub. No. 2016/0091890 A1 to Fukatsu et al. and directed to an interactive programming for interactively inputting a machining shape and creating a machining program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194